


110 HR 7168 IH: Fairness and Accountability in Defense

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7168
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Ms. Slaughter
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title 10, United States Code, to require defense
		  contractors to disclose certain information regarding former Department of
		  Defense officials, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness and Accountability in Defense
			 Contracting Act.
		2.Requirements for
			 defense contractors relating to certain former Department of Defense
			 officials
			(a)Requirements
				(1)In
			 generalChapter 141 of title 10, United States Code, is amended
			 by adding at the end the following new section:
					
						2410r.Defense
				contractors: requirements concerning former Department of Defense
				officials
							(a)Requirement for
				written statement for bids and proposals for covered
				contractsEach solicitation of offers by the Department of
				Defense for a covered contract shall include a requirement that the offeror
				include with the bid or proposal for the contract a written statement setting
				forth the information required by subsection (c).
							(b)Requirement for
				report for covered contractsEach covered contract that is
				entered into by the Department of Defense shall include a provision under which
				the contractor agrees to submit to the Secretary of Defense, not later than
				April 1 of each year such contract is in effect, a written report setting forth
				the information required by subsection (c).
							(c)InformationA written statement by an offeror under subsection (a), and a report by a
				contractor under subsection (b), shall—
								(1)list the name of
				each person who—
									(A)is a former
				officer or employee of the Department of Defense or a former or retired member
				of the armed forces; and
									(B)during the
				preceding calendar year was provided compensation by the offeror or contractor,
				if such compensation was first provided by the offeror or contractor—
										(i)not more than five
				years after such officer, employee, or member left service in the Department of
				Defense; and
										(ii)not more than five
				years before the date on which the written statement or report is required to
				be submitted; and
										(2)in the case of
				each person listed under paragraph (1)—
									(A)identify the agency
				in which such person was employed or served on active duty during the last two
				years of such person’s service with the Department of Defense;
									(B)state such
				person’s job title and identify each major defense system, if any, on which
				such person performed any work with the Department of Defense during the last
				two years of such person’s service with the Department; and
									(C)state such
				person’s current job title with the offeror or contractor and identify each
				major defense system on which such person has performed any work on behalf of
				the offeror or contractor.
									(d)Covered
				contractIn this section, the
				term covered contract means a contract for the procurement of
				goods or services in excess of $1,000,000, other than a contract for the
				procurement of commercial items.
							(e)Report by
				Secretary of DefenseThe Secretary of Defense shall submit an
				annual report to the congressional defense committees containing a summary of
				the written statements received by offerors pursuant to subsection (a), and the
				reports received by contractors pursuant to subsection (b), during the year
				covered by the
				report.
							.
				(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 141
			 of such title is amended by adding at the end the following new item:
					
						
							2410r. Defense contractors: requirements
				concerning former Department of Defense
				officials.
						
						.
				(b)Applicability
				(1)Bids and
			 proposalsSection 2410r(a) of title 10, United States Code, as
			 added by subsection (a), shall apply with respect to bids or proposals
			 submitted on or after the date occurring 180 days after the date of the
			 enactment of this Act.
				(2)
			 ContractsSection 2410r(b) of such title, as added by subsection
			 (a), shall apply with respect to contracts in effect on, or awarded on or
			 after, the date occurring 180 days after the date of the enactment of this Act.
				3.Report of
			 Government Accountability OfficeNot later than 60 days after the date of the
			 enactment of this Act, the Comptroller General of the United States shall
			 prepare and submit to Congress a report on the implementation and enforcement
			 of section 27 of the Office of Federal Procurement Policy Act (41 U.S.C. 423).
		
